          Case 4:20-cr-06002-SAB          ECF No. 32   filed 01/13/20   PageID.80 Page 1 of 2




    1

    2
                                                                                       FILED IN THE
                                                                                   U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF WASHINGTON
    3
                                                                              Jan 13, 2020
    4                                                                             SEAN F. MCAVOY, CLERK



    5                         UNITED STATES DISTRICT COURT

    6                       EASTERN DISTRICT OF WASHINGTON

    7   UNITED STATES OF AMERICA,                          No. 4:20-CR-06002-SAB-1

    8                        Plaintiff,                    ORDER FOLLOWING
                                                           ARRAIGNMENT ON INDICTMENT
    9   vs.

10      JOSE MARIA LOPEZ ORDUNO,

11                           Defendant.

12            On Friday, January 10, 2020, Defendant was arraigned based on the

13      Indictment (ECF No. 19). Defendant appeared, in custody, with Assistant Federal

14      Defender Jeremy Sporn and was assisted by federal court-certified interpreter

15      Frank Barcelo. Assistant United States Attorney Earl Hicks represented the United

16      States.

17            Defendant was advised of, and acknowledged the charges against him and

18      the penalties he faces.

19            Defendant was advised of, and acknowledged Defendant’s rights.

20            Defendant pled not guilty.

2
        ORDER FOLLOWING ARRAIGNMENT ON INDICTMENT - 1
          Case 4:20-cr-06002-SAB     ECF No. 32       filed 01/13/20   PageID.81 Page 2 of 2




    1         The Court appointed counsel (ECF No. 7) and addressed detention (ECF No.

    2   17) in previous orders.

    3         The Court directs the parties to review the Local Criminal Rules governing

    4   discovery and other issues in this case. http://www.waed.uscourts.gov/court-

    5   info/local-rules-and-orders/general-orders.

    6         DATED this January 13, 2020.

    7                               s/Mary K. Dimke
                                    MARY K. DIMKE
    8                      UNITED STATES MAGISTRATE JUDGE

    9

10

11

12

13

14

15

16

17

18

19

20

2
        ORDER FOLLOWING ARRAIGNMENT ON INDICTMENT - 2
